Mr. Presiding Justice Holdom delivered the opinion of the court. Assuming, for the purpose of this decision, that the testimony of appellant was admissible, still he failed to sustain the material averments of his bill by that quantum of proof which the law demands to entitle him to prevail. He sought to set aside the transactions with his father in relation to the stock, on the theory that his father acquired title to the stock for certain loans of money for which the stock was surrendered as collateral security, when, on the contrary, the clear weight of the evidence demonstrates that appellant made, in two separate transactions, a direct sale of the stock to his father. We have examined with care all the evidence found in the record, which we do not deem necessary or expedient to here recite more than briefly and therefrom we are impelled to the conclusion, from its probative force and weight, that appellant’s claim is disproved, and the account of the transactions given by the father, as the witness of appellant, sustains the latter’s version of such transactions. The material parts of the testimony of the father is corroborated and sustained by written documents which passed between the parties, and they stand as a complete refutation of appellant’s claim. In no part of appellant’s proof do these mute but incontestable witnesses sustain his contentions. Appellant saw fit to make his father his own witness, and his testimony he cannot now impeach. By calling him as his witness he vouched for the verity of his father’s testimony, and, furthermore, we make free to say that there is nothing in this record justifying us in doubting its verity, or which tends to cast suspicion upon its reliability. The facts demonstrated by the proofs are, that the stock in question, which was not twenty shares of the par value of $100 each, as averred in appellant’s bill, but forty shares of the par value of $50 each, was originally acquired by appellant through his father, without the payment of any money. These forty shares were evidenced by two certificates of twenty shares each, which were delivered to appellant in June, 1895, from which time, until their sale to the father, they stood in the name of appellant upon the books of the Pacific Laundry Company. On an accounting in April, 1898, between appellant and his father, the former was found to be indebted to the latter in the sum of $743.33, for which appellant gave his note and deposited both of the stock certificates with his father as collateral security for its payment. In the succeeding month appellant’s father returned to him one of the certificates, and this certificate he, in July, 1898, transferred to John A. Devore as collateral security for a money loan. On July 19, 1898, appellant sold to his father for $1,500 the twenty shares of stock which the father had returned to him, which he paid by three checks, two aggregating $1,255 to appellant’s own order, and one to the order of John A. Devore for $245, to take up the loan for which Devore held a certificate for twenty shares as collateral security. The remaining certificate in the hands of appellant’s father, appellant sold to his father October 5, 1898, for another $1,500, which was paid by cancel-ling the note of appellant for $743.33, charging him with $130 advanced him aside from the $743.33, and by giving a check to appellant’s order for $626.67, which three items total $1,500. Appellant failed to question these transactions for nearly five years, nor did he allege or testify to any fact in excuse of laches imputable to him by reason of such long continued delay. There is nothing in this record from which duress or fraud on the part of Wickes, Sr., in his dealings with his son, the appellant, can be inferred, nor are we warranted in assuming that the consideration paid for the stock was inadequate, when it is borne in mind that the Laundry Company was dependent upon the patronage of a corporation in which Wickes, Sr., was the controlling factor, for all the work it did, and by. which its prosperity was made possible, and which patronage might at any time be withdrawn, either at the will of Wickes, Sr., his death, or his ceasing to be connected with the corporation which was the source of the Laundry Company’s successful activities. Neither was appellant uninformed as to the intrinsic value of the stock when he sold it, and the record is silent as to any artifice or deception practiced by appellant’s father, or any one in his behalf, to induce appellant to part with his stock at the price which he sold it to his father. At the time of the sale, appellant was of full age and under no legal disability and no fiduciary relationship existed between appellant and his father at the time appellant sold his father the forty shares of laundry stock. We are in accord with the 20th finding of the decree, viz: “Complainant’s evidence is contradicted in every essential particular by the documentary evidence in the case and by the testimony of Wickes, Sr., while the testimony of Wickes, Sr., is corroborated in every essential particular by such documentary evidence and the testimony of Devore and Clements.” The testimony of the divorced wives of Wickes, Sr., found in this record, as to matters occurring during the marital relationship, was, by our statute, section 5, chapter 51, E. S., clearly inadmissible. We think the right to object was in apt time, in view of the stipulation of the parties. It will be assumed, however, that the chancellor’s decision was founded on evidence legally admissible, and this court, in weighing such evidence, will take into consideration, in arriving at its judgment, only such evidence as it regards as admissible. The chancellor did not err in refusing to permit appellant to file an amended bill after announcing its decision on the merits of the cause made by the pleadings and the proofs. No motion was made until after the chancellor had announced his conclusions, and no amended bill was proffered until the day the decree appealed from was entered. The right to permit amendments at any time rests in the sound discretion of the court. It is only when it is made clearly to appear that such discretion has been abused that a court of review will interpose its judgment contrary to that of the trial judge. Sawyer v. Campbell, 130 Ill. 186; Lumber Co. v. Daugherty, 125 Ill. App. 258. We are of the opinion that the learned chancellor of the Superior Court exercised the discretion reposed in courts wisely, in refusing to grant the motion of appellant to file the amendment proffered, as it came too late. As said in Hoyt v. Tuxbury, 70 Ill. 331, “The objection that the court refused to allow certain amendments to be made after the hearing and final decision of the case in the court below, cannot be assigned for error. Whether the amendment should be made or not, rested purely in the sound discretion of the court.” The record being without reversible error, the decree of the Superior Court is affirmed. Affirmed.